DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-68 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (US Application 2022/0124751, hereinafter Matsumura).
Regarding claims 1, 29, 57, 63, Matsumura discloses a method of wireless communication, an apparatus (Figs. 2-12), comprising:
a memory (1002,1003) storing computer-executable instructions; and at least one processor (1001) coupled to the memory and configured to execute the computer-executable instructions to:
 receiving a downlink control information (DCI) indicating two or more transmission configuration indication (TCI) states for a physical downlink shared channel (PDSCH) ([0033]- [0049], which recite PDSCHs transmitted from a plurality of TRPs are scheduled by given DCI (for example, one DCI), the given DCI corresponds to a plurality of PDSCHs, and have conceived of giving an indication of information necessary at the time of reception processing for each PDSCH using the given DCI. Reception of DL signals (for example, PDSCHs) transmitted from a plurality of TRPs is controlled based on given downlink control information including information regarding TCI states corresponding to the plurality of TRPs. Note that the TRP may be read as at least one of a DMRS group and a DMRS port group. Further, the TCI state may be read as quasi-co-location (QCL)); differentiating that the two or more TCI states apply to all demodulation reference signal (DMRS) ports or all transmission layers across all resource blocks and symbols for the PDSCH from TCI states that apply to different sets of DMRS ports or different sets of resource blocks or symbols ([0033]- [0049], which recites the DMRS port is an antenna port of a demodulation reference signal (DMRS). The DMRS port may be a DMRS port group that includes a plurality of DMRS ports, and the DMRS port herein may be read as a DMRS port group. The state (TCI state (TCI-state)) of a transmission configuration indicator (TCI) may indicate (include) information regarding the QCL of the PDSCH (also referred to as QCL information or QCL information for the PDSCH). The QCL information for the PDSCH is, for example, information regarding the QCL between the PDSCH (or the DMRS port for the PDSCH) and a downlink reference signal (DL-RS), and may include, for example, at least one of information regarding a DL-RS having a QCL relationship (DL-RS related information) and information indicating the QCL type (QCL type information));  
determining a composite quasi-co-location (QCL) based on the two or more TCI states in response to the differentiating; and receiving the PDSCH based on the composite QCL ([0033]- [0049], which recites The DMRS port is an antenna port of a demodulation reference signal (DMRS). The DMRS port may be a DMRS port group that includes a plurality of DMRS ports, and the DMRS port herein may be read as a DMRS port group. The state (TCI state (TCI-state)) of a transmission configuration indicator (TCI) may indicate (include) information regarding the QCL of the PDSCH (also referred to as QCL information or QCL information for the PDSCH). The QCL information for the PDSCH is, for example, information regarding the QCL between the PDSCH (or the DMRS port for the PDSCH) and a downlink reference signal (DL-RS), and may include, for example, at least one of information regarding a DL-RS having a QCL relationship (DL-RS related information) and information indicating the QCL type (QCL type information)).  
Regarding claims 15, 43, Matsumura discloses a method of wireless communication an apparatus (Figs. 2-12), comprising:
a memory (1002,1003) storing computer-executable instructions; and at least one processor (1001) coupled to the memory and configured to execute the computer-executable instructions to:
 transmitting a downlink control information (DCI) indicating two or more transmission configuration indication (TCI) states for a physical downlink shared channel (PDSCH) ([0033]- [0049], which recite PDSCHs transmitted from a plurality of TRPs are scheduled by given DCI (for example, one DCI), the given DCI corresponds to a plurality of PDSCHs, and have conceived of giving an indication of information necessary at the time of reception processing for each PDSCH using the given DCI. Reception of DL signals (for example, PDSCHs) transmitted from a plurality of TRPs is controlled based on given downlink control information including information regarding TCI states corresponding to the plurality of TRPs. Note that the TRP may be read as at least one of a DMRS group and a DMRS port group. Further, the TCI state may be read as quasi-co-location (QCL)), 
wherein the DCI differentiates that the two or more TCI states apply to all demodulation reference signal (DMRS) ports or all transmission layers across all resource blocks and symbols for the PDSCH from TCI states that apply to different sets of DMRS ports or different sets of resource blocks or symbols ([0033]- [0049], which recites the DMRS port is an antenna port of a demodulation reference signal (DMRS). The DMRS port may be a DMRS port group that includes a plurality of DMRS ports, and the DMRS port herein may be read as a DMRS port group. The state (TCI state (TCI-state)) of a transmission configuration indicator (TCI) may indicate (include) information regarding the QCL of the PDSCH (also referred to as QCL information or QCL information for the PDSCH). The QCL information for the PDSCH is, for example, information regarding the QCL between the PDSCH (or the DMRS port for the PDSCH) and a downlink reference signal (DL-RS), and may include, for example, at least one of information regarding a DL-RS having a QCL relationship (DL-RS related information) and information indicating the QCL type (QCL type information)); and 
transmitting the PDSCH from two or more transmit receive points (TRPs), wherein each of the TRPs corresponds to one of the TCI states ([0033]- [0049], which recites The DMRS port is an antenna port of a demodulation reference signal (DMRS). The DMRS port may be a DMRS port group that includes a plurality of DMRS ports, and the DMRS port herein may be read as a DMRS port group. The state (TCI state (TCI-state)) of a transmission configuration indicator (TCI) may indicate (include) information regarding the QCL of the PDSCH (also referred to as QCL information or QCL information for the PDSCH). The QCL information for the PDSCH is, for example, information regarding the QCL between the PDSCH (or the DMRS port for the PDSCH) and a downlink reference signal (DL-RS), and may include, for example, at least one of information regarding a DL-RS having a QCL relationship (DL-RS related information) and information indicating the QCL type (QCL type information)).   
Regarding claims 2,30, Matsumura discloses the method of claim 1, further comprising receiving a radio resource control (RRC) message indicating that the two or more TCI states in the DCI apply to all DMRS ports or all transmission layers across all resource blocks and symbols prior to receiving the DCI, wherein the differentiating is based on the RRC message ([0033]- [0049], [0078]- [0080], [0252]- [0253]).   
Regarding claims 3, 31, Matsumura discloses the method of claim 1, further comprising receiving a media access control (MAC) control element (CE) that labels a TCI codepoint of the DCI, wherein the labeled TCI codepoint indicates the two or more TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols, wherein the differentiating is based on the label of the TCI codepoint of the DCI([0048],[0061]-[0062],[0075]-[0076]).  
Regarding claims 4, 32, Matsumura discloses the method of claim 1, wherein the differentiating is based on a bit of the DCI that explicitly indicates whether the two or more TCI states apply to all DMRS ports or all transmission layers across all resource blocks and symbols ([0033]- [0049], [0078]- [0080]).  
Regarding claims 5, 33, Matsumura discloses the method of claim 1, wherein the DCI indicates at least three TCI states, wherein the differentiating is based on the three TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols ([0033]- [0049], [0078]- [0080]).  
Regarding claims 6,34, 61, 67,Matsumura discloses the method of claim 1, wherein the DCI is received in a CORESET that is configured for scheduling PDSCHs with two or more TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols of a respective PDSCH, wherein the differentiating is based on the CORESET on which the DCI is received ([0033]- [0049], [0078]- [0080], [0161]- [0163]).  
Regarding claims 7, 35, Matsumura discloses the method of claim 6, wherein the DCI is received with two or more TCI states that apply to a physical downlink control channel (PDCCH) DMRS port or a transmission layer across all resource blocks and symbols of the DCI ([0033]- [0049], [0078]- [0080]).  
  
Regarding claims 8, 36, 62, 68, Matsumura discloses the method of claim 7, wherein the two or more TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols for the PDSCH are the same as the two or more TCI states that apply to the PDCCH DMRS port or all transmission layers across all resource blocks and symbols of the DCI ([0033]- [0049], [0078]- [0080]).  
Regarding claims 9, 37, Matsumura discloses the method of claim 7, wherein the DCI includes a TCI field that indicates the two or more TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols for the PDSCH ([0033]- [0049], [0078]- [0080]).  
 	Regarding claims 10, 38, Matsumura discloses the method of claim 1, further comprising receiving a RRC message configuring a PDCCH candidate with two or more TCI states that apply to a PDCCH DMRS port or a transmission layer across all resource blocks and symbols of the PDCCH candidate ([0033]- [0049], [0078]- [0080], [0252]- [0253]).   
Regarding claims 11, 39, 64, Matsumura discloses the method of claim 10, wherein the RRC message is for: one or more PDCCH candidates, all PDCCH candidates in a search space set, or all PDCCH candidates in all search space sets associated with a CORESET ([0033]- [0049], [0078]- [0080], [0161]- [0163]).    
Regarding claims 12, 40, Matsumura discloses the method of claim 1, further comprising receiving a MAC-CE that activates two or more TCI states that apply to a PDCCH DMRS port or a transmission layer across all resource blocks and symbols of a CORESET on which the DCI is received ([0033]- [0049], [0078]- [0080], [0161]- [0163]).  
Regarding claims 13, 41, Matsumura discloses the method of claim 1, wherein determining the composite QCL comprises deriving the composite QCL from two or more reference signals, wherein each of the two or more reference signals is associated with one of the two or more TCI states ([0033]- [0049], [0078]- [0080]).   
Regarding claims 14,42,  Matsumura discloses the method of claim 1, further comprising transmitting a capability indicating a time duration for determining the composite QCL when a configuration indicates that a DCI can indicate two or more TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols for a PDSCH, wherein a time duration between the DCI and the PDSCH is at least the indicated time duration ([0033]- [0049], [0078]- [0080]).    
Regarding claims 16, 44, Matsumura discloses the method of claim 15, further comprising transmitting a radio resource control (RRC) message indicating that the or more two TCI states in the DCI apply to all DMRS ports or all transmission layers across all resource blocks and symbols prior to transmitting the DCI ([0033]- [0049], [0078]- [0080], [0252]- [0253]).     
Regarding claims 17, 45, Matsumura discloses the method of claim 15, further comprising transmitting a media access control (MAC) control element (CE) that labels a TCI codepoint of the DCI, wherein the labeled TCI codepoint indicates the two or more TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols ([0033]- [0049], [0078]- [0080], [0161]- [0163]).  
  	Regarding claims 18, 46, Matsumura discloses the method of claim 15, wherein a bit of the DCI explicitly indicates whether the two or more TCI states apply to all DMRS ports or all transmission layers across all resource blocks and symbols ([0033]- [0049], [0078]- [0080], [0161]- [0163]).  
 	Regarding claims 19, 47, Matsumura discloses the method of claim 15, wherein the DCI indicates at least three TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols ([0033]- [0049], [0078]- [0080], [0161]- [0163]).  
 	Regarding claims 20, 48, Matsumura discloses the method of claim 15, wherein the DCI is transmitted in a CORESET that is configured for scheduling PDSCHs with two or more TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols of a respective PDSCH ([0033]- [0049], [0078]- [0080], [0161]- [0163]).  
 	Regarding claims 21, 49, Matsumura discloses the method of claim 20, wherein the DCI is transmitted with two or more TCI states that apply to a physical downlink control channel (PDCCH) DMRS port and a transmission layer across all resource blocks and symbols of the DCI ([0033]- [0049], [0078]- [0080], [0161]- [0163]).  
 	Regarding claims 22,50, Matsumura discloses the method of claim 21, wherein the two or more TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols for the PDSCH are the same as the two or more TCI states that apply to the DMRS ports and the transmission layer across all resource blocks and symbols of the DCI ([0033]- [0049], [0078]- [0080], [0161]- [0163]).  
  	Regarding claims 23,51, Matsumura discloses the method of claim 21, wherein the DCI includes a TCI field that indicates the two or more TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols for the PDSCH ([0033]- [0049], [0078]- [0080], [0161]- [0163]).  
 	Regarding claims 24,52, Matsumura discloses the method of claim 15, further comprising transmitting a RRC message configuring a PDCCH candidate with two or more TCI states that apply to a PDCCH DMRS port and a transmission layer across all resource blocks and symbols of the PDCCH candidate ([0033]- [0049], [0078]- [0080], [0161]- [0163]).  
 	Regarding claims 25, 53, 58, Matsumura discloses the method of claim 24, wherein the RRC message is for: one or more PDCCH candidates, all PDCCH candidates in a search space set, or all PDCCH candidates in all search space sets associated with a CORESET ([0033]- [0049], [0078]- [0080], [0161]- [0163]).      
Regarding claims 26,54,59,65, Matsumura discloses the method of claim 15, further comprising transmitting a MAC-CE that activates two or more TCI states that apply to a PDCCH DMRS port and a transmission layer across all resource blocks and symbols of a CORESET on which the DCI is received ([0033]- [0049], [0078]- [0080], [0161]- [0163]).      
Regarding claims 27, 55, 60, 66, Matsumura discloses the method of claim 15, further comprising transmitting two or more reference signals from the two or more TRPs, wherein each of the two or more reference signals is associated with one of the two or more TCI states ([0033]- [0049], [0078]- [0080], [0161]- [0163]).      
Regarding claims 28, 56,  Matsumura discloses the method of claim 15, further comprising receiving a capability indicating a time duration for determining a quasi-co-location (QCL) when a configuration indicates that a DCI can indicate two or more TCI states that apply to all DMRS ports or all transmission layers across all resource blocks and symbols for a PDSCH, further comprising scheduling the PDSCH with a time duration between the DCI and the PDSCH that is at least the indicated time duration([0033]- [0049], [0078]- [0080], [0161]- [0163]).      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461